DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.

Claim Objections
Claims 1 – 17 are objected to because of the following informalities:  The examiner notes that instant claim set contains multiple typos including spaces missing between words and/or capitalization of words.  These changes have not been underlined and therefore the examiner assumes these to be unintended typos and the claims will be treated as such.  For example, Claim 1 states “b) determining a location and a viewing angle of a visual display device to thesurface, and…providing an at least second image in place of the first image via the visual display device in Response to the visual display device being determined to be in a secondlocation within the range .  Appropriate correction is required.
Claims 6 – 7 are objected to because of the following informalities:  Claims 6 and 7 begin with the preamble “The method of claim I…”  The examiner notes that it is a capital I and not a 1.  The examiner assumes this to be a typo and the claims will be treated as depending on claim 1.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386).

Regarding Claim 1, Triebfuerst teaches a method of providing visual information to a human viewer (par. 0002), the method comprising the steps of: 

b) determining a location and a viewing angle of a visual display device to the surface (figs. 1-2, items 1-2,7-8,pars. 0033-0034), and 
c) providing a first image via the visual display device when the location and viewing angle with respect to the surface is determined to be at a first location within the range of distances and viewing angles selected in step a), such that the first image provided on the visual display device is perceived to be within an area defined on the surface but the image is only on the visual display device with the distance from the user to the visual display device being substantially fixed (figs. 1-3, items 1-3, 7-8, pars. 0033-0035).
Triebfuerst is silent with regards to providing an at least second image in place of the first image via the visual display device in response to the user being determined to be in a second location within the range of distances and viewing angles.
Michelitsch et al. teach providing an at least second image (Figure 2B, Element DI.  Paragraph 62) in place of the first image (Figure 2A, Element DI’.  Paragraph 62) via the visual display device (Figures 2A and 2B, Element DD.  Paragraph 61) in response to the user (Figures 2A and 2B, Element U.  Paragraph 61) being determined to be in a second location (Figures 2A and 2B, Element dU.  Paragraph 61) within the range of distances (Seen in Figures 2A and 2B) and viewing angles.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst with the method for operating a display device of Michelitsch et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Michelitsch et al. is to provide a display to allow the user to read most important information at a passing distance, yet be able to see more details while interacting at a close distance, as taught by Michelitsch et al. (Paragraph 36).

Regarding Claim 7, Triebfuerst in view of Michelitsch et al. teach the method of Claim 1 (See Above).  Triebfuerst teach wherein in step c) the visual display devices comprises a heads-up display (fig. 1, item 2).

Regarding Claim 8, Triebfuerst in view of Michelitsch et al. teach the method of Claim 1 (See Above).  Triebfuerst teach wherein in step c) the first image provided to the visual display device comprises an image selected from the group consisting of an advertisement, a menu and a public notice (figs. 1-3, items 1-3,7-8, pars. 0033-0035).


Claims 2 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386) in view of Iggulden et al. (5,957,697).

Regarding Claim 2, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst is silent with regards to wherein the surface is 
Iggulden et al. teach wherein the surface is selected from the group consisting of a billboard, a wall, a static display and a hand-held item (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Iggulden et al. is to provide an augmented virtual book that is only accessed with a password, as taught by Iggulden et al. (Column 1, Lines 51 – 60).

Regarding Claim 3, Triebfuerst in view of Michelitsch et al. in view of Iggulden et al. teach the method of claims 2 (See Above).  Triebfuerst is silent with regards to wherein the hand-held item is selected from the group consisting of a book, a magazine, a newspaper and a menu.
Iggulden et al. teach wherein the hand-held item is selected from the group consisting of a book (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45), a magazine, a newspaper and a menu.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of 

Regarding Claim 4, Triebfuerst in view of Michelitsch et al. in view of Iggulden et al. teach the method of claim 2 (See Above).  Triebfuerst is silent with regards to wherein at least a portion of the surface is blank.
Iggulden et al. teach wherein at least a portion of the surface is blank (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Iggulden et al. is to provide an augmented virtual book that is only accessed with a password, as taught by Iggulden et al. (Column 1, Lines 51 – 60).

Regarding Claim 5, Triebfuerst in view of Michelitsch et al. in view of Iggulden et al. teach the method of claim 2 (See Above).  Triebfuerst is silent with regards to wherein at least a portion of the surface is a single color surface.
Iggulden et al. teach wherein at least a portion of the surface is a single color surface (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation .


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386) in view of Benton (U.S. Patent No. 6,917,370 B2).

Regarding Claim 6, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst is silent with regards to wherein in step b) the location and viewing angle of the visual display device with respect to the surface are determined using GPS coordinates of the human viewer and the surface.
Benton teaches wherein in step b) the location and viewing angle of the visual display device with respect to the surface are determined using GPS coordinates of the human viewer and the surface (fig. 5, items 540,570, col. 6, lines 5-22).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the GPS of Benton.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Benton is to provide location information to the computing device, as taught by Benton (Column 6, Lines 5 – 22).


Claims 9 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386) in view of Dempski (7,050,078 B2).

Regarding Claim 9, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst is silent with regards to wherein in step c) the first image is provided to the visual display device via wireless transmission means.
Dempski teach wherein in step c) the first image is provided to the visual display device via wireless transmission means (fig. 1, items 114,116, col. 6, lines 43-65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 10, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst teaches wherein the visual display device is associated with a member of an organization (user is technician) (par 0034).
Triebfuerst is silent with regards to wherein a provided virtual image is at least one of the first image or at least second image is provided to the visual display device from a central site affiliated with the organization.
Michelitsch et al. teach a provided virtual image is at least one of the first image (Figure 2A, Element DI’.  Paragraph 62) or at least second image (Figure 2B, Element DI.  Paragraph 62).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst with the method for operating a display device of Michelitsch et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Michelitsch et al. is to provide a display to allow the user to read most important information at a passing distance, yet be able to see more details while interacting at a close distance, as taught by Michelitsch et al. (Paragraph 36).
Dempski teach wherein a provided virtual image is provided to the visual display device from a central site affiliated with the organization (fig. 1, items 114,116, col. 6, lines 43-65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 11
Michelitsch et al. teach a provided virtual image is at least one of the first image (Figure 2A, Element DI’.  Paragraph 62) or at least second image (Figure 2B, Element DI.  Paragraph 62).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst with the method for operating a display device of Michelitsch et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Michelitsch et al. is to provide a display to allow the user to read most important information at a passing distance, yet be able to see more details while interacting at a close distance, as taught by Michelitsch et al. (Paragraph 36).
Dempski teach wherein prior to step c) the visual display device selects at least one good or service in response to a request for the provision of an image (Column 13, Line 65 – Column 14, Line 22.  Dempski teach customer service.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 12
Dempski teach wherein prior to step c) the visual display device selects at least one advertisement format in which the image is to be displayed (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be advertisements.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 13, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 12 (See Above).  Triebfuerst is silent with regards to wherein the advertisement format is selected from the group consisting of text, still images, video images and combinations thereof.
Dempski teach wherein the advertisement format is selected from the group consisting of text, still images (Column 13, Line 65 – Column 14, Line 22), video images and combinations thereof.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of 

Regarding Claim 14, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 13 (See Above).  Triebfuerst is silent with regards to wherein the advertisement format comprises images of human models.
Dempski teach wherein prior to step c) the visual display device selects at least one advertisement format in which the image is to be displayed (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be advertisements.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).
The examiner takes official notice that it was obvious to a person of ordinary skill in the art for advertisements to contain images of human models.  The motivation to modify the advertisements of Dempski with the obvious images of human models is simple substitution of one known element for another to obtain predictable results.  

Regarding Claim 15, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 11 (See Above).  Triebfuerst is silent with regards to wherein 
Dempski teach wherein the image comprises an image selected from the group consisting of an advertisement (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be advertisements.) and a menu.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 16, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 10 (See Above).  Triebfuerst is silent with regards to wherein prior to step c) the visual display device selects at least one event for which the visual display device requests the provision of an image.
Dempski teach wherein prior to step c) the visual display device selects at least one event for which the visual display device requests the provision of an image (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be events.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display 

Regarding Claim 17, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 16 (See Above).  Triebfuerst is silent with regards to wherein the event is selected from the group consisting of a sale, a sporting event, a movie and a live performance.
Dempski teach wherein the event is selected from the group consisting of a sale, a sporting event, a movie and a live performance (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest while vacationing in a foreign city.  The points of interests are deemed to include events and performances which will include sporting events and live performances.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).
           


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose the newly added limitation to Claim 1.  The applicant argues that the approaches of Triebfuerst and Michelitsch et al. are different, and therefore cannot be combined.  The examiner respectfully disagrees with the applicant’s assertion.  Triebfuerst teaches a user (Element 1) wearing a heads-up display (Element 2) that is capable of displaying information (Element 3) associated with a marker (Element 6) on an object (Element 9).  Michelitsch et al. teaches a user (Element U) that is separated from an object (Element PS) by a distance (Element dU).  As the distance (Element dU) changes, the displayed information (Element DI) is changed.  Therefore Triebfuerst as modified by Michelitsch et al. will teach a user wearing a heads up display looking at an object where the information will change as the distance from the user to the object changes.  The examiner is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625